Citation Nr: 0932930	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-13 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to VA death 
benefits.    


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
January 1943 and from July 1943 to March 1946.  He died in 
July 2003.  The appellant is seeking to be recognized as the 
Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision issued by a special 
processing unit ("Tiger Team") of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Ultimately, the RO in Montgomery, Alabama, has jurisdiction 
of the case.

The appellant's May 2005 substantive appeal included a 
request for a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, she subsequently failed to 
appear to that hearing scheduled in March 2009.  She has not 
explained her absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 
1983.

2.  The Veteran and the appellant were divorced in February 
1992.

3.  The Veteran died in July 2003.  

4.  Common law marriage is recognized as valid in Alabama.  

5.  After their February 1992 divorce, the evidence fails to 
show that a common law marriage existed between the appellant 
and the Veteran as there is insufficient evidence of an 
agreement or mutual consent to enter into the marriage 
relationship, a public recognition of the existence of the 
marriage, or mutual assumption openly of marital duties and 
obligations.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.159, 
3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

However, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(b)(3)(i), (d)(1)-(3) (2008); Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-
2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.

In any event, review of the claims folder reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
a VCAA letter from the RO to the appellant dated in September 
2004.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her claim for death benefits based on the 
existence of a common law marriage; (2) informing her about 
the information and evidence the VA would seek to provide; 
(3) informing her about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter was tailored to the 
background and circumstances of the appellant's case.  

In light of the Board's denial of the existence of a valid 
common law marriage, no effective date will be assigned for 
any potential VA death benefits, so there can be no 
possibility of any prejudice under the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, there is no 
prejudicial error in the content of VCAA notice.  

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all required VCAA 
notice prior to the December 2004 AOJ decision on appeal.  
Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records including examinations.  The appellant was 
also supplied with VA Forms 21-4171 (Supporting Statements 
Regarding Marriage).  The appellant has submitted various 
personal statements, affidavits and lay statements from 
others, a divorce certificate, a death certificate, and other 
documentation.  The appellant failed to avail herself of the 
opportunity to testify at Travel Board hearing.  There is no 
indication in the claims folder that the appellant identified 
and authorized VA to obtain any private medical records.  

The Board sees that as of October 2004 the Circuit Court of 
Calhoun County in Alabama had not yet determined whether the 
appellant was to be considered the common law wife of the 
Veteran.  A Motion for Summary Judgment was pending as of 
October 2004 for adjudication of this issue as part of a 
contested will case in Calhoun County, Alabama.  VA is 
generally required to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from state or local 
governments, or other non-Federal government sources.  
38 C.F.R. § 3.159(c)(1).  But the claimant must provide 
enough information to identify and locate the existing 
records, including the agency or other custodian holding the 
records.  Moreover, the duty to assist is not a one-way 
street; a claimant cannot remain passive when she has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has duty to assist the Veteran, not a duty to 
prove his claim while the Veteran remains passive); accord 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Circuit 
Court of Calhoun County did in fact determine that the common 
law marriage was valid, it is incumbent upon the appellant to 
adequately notify VA of this relevant information so that the 
VA may secure any such decision.  In the September 2004 VCAA 
letter, the appellant was advised that in order to establish 
the existence of the common law marriage, she should submit 
any "other documents" showing that she and the Veteran were 
regarded as husband and wife.  She failed to submit any such 
evidence after this letter was sent to her, or advice VA of 
same.  The Board finds no reasonable basis for attempting 
further development for the claim.  There is no allegation 
the Circuit Court of Calhoun County in Alabama ruled in the 
appellant's favor.  

Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

DIC is a payment made by VA to a "surviving spouse", child 
or parent because of a service-connected death occurring 
after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 
3.5(a)(1).  Death pension is available to the "surviving 
spouse" of a Veteran because of his nonservice-connected 
death, as long as the Veteran served for the required period 
of time during wartime subject to certain income limitations.  
See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.23, 3.3 (2008).  Finally, accrued benefits, or 
benefits to which a beneficiary was entitled at his death, 
will be paid to a "surviving spouse" as provided by law.  
38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.1000(a), (d) (2008).
  
Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2008).  VA defines a 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (2008).  

For purposes of establishing proof of a common law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (2008).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a)(6) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.206(b) (2008) (emphasis added).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j).  The State of Alabama recognizes common law 
marriages.  In the State of Alabama, the elements of common 
law marriage are (1) capacity (both spouses must be at least 
14 and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990); Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. 
Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama 
Supreme Court noted that proof of agreement to enter into a 
common law marriage could be inferred from the circumstances 
such as cohabitation and reputation.  Id. at 122.  The 
Alabama Supreme Court has observed, however, that courts 
closely scrutinize claims of a common law marriage and 
require clear and convincing proof of such a marriage. 
Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. 
Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 
192, 194 (2001).  Alabama courts have also held that couples 
who were formally divorced can subsequently establish a 
common law marriage.  See Walton, supra; see also Turner v. 
Turner, 37 So.2d 186 (1948).

Proof of divorce or termination of a prior marriage can be 
established by a certified copy or certified abstract of 
final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 
506-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 
1992)).  In particular, personal interest may affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  




Analysis

The threshold issue in this case is whether the appellant 
qualifies as a "surviving spouse" for purposes of 
entitlement to Dependency and Indemnity Compensation (DIC), 
accrued, or death pension benefits.

In the case at hand, the appellant has asserted that she is 
entitled to recognition as the Veteran's surviving spouse 
because she and the Veteran were in a common law relationship 
at the time of his death in July 2003.  She contends that 
they continued to cohabitate and live in a common law 
marriage after their official divorce in February 1992 up 
until the time of his death in July 2003.  See Veteran and 
appellant's February 1992 Judgment of Divorce and February 
1992 Certificate of Divorce.  The appellant does not dispute 
that she and the Veteran were divorced in February 1992.  
Instead she has asserted that the relationship continued by 
way of the establishment of a common law marriage.  As such, 
she contends she should be entitled to recognition as the 
Veteran's surviving spouse because she and the Veteran were 
in a common law relationship.  See appellant statement dated 
October 2004.  The Board has reviewed the relevant 
documentation of record to ascertain whether the criteria for 
a common law marriage in Alabama are met in this case.  The 
Board has considered the various statements, affidavits, and 
documentation submitted by the appellant and the Veteran's 
daughters.  

The evidence in support of the appellant's claim is as 
follows:

An evaluation dated November 1994 by Dr. R. Holloway, MD., 
notes that the Veteran has experienced two divorces, but is 
living with a "significant other" - i.e., the appellant.    

Life Insurance forms from Liberty Mutual from the mid 1990s 
reference the appellant as the beneficiary of the Veteran's 
life insurance policy.  

At a July 1997 VA examination, the Veteran was accompanied by 
his daughter and his "wife."  It is unclear whether this 
person was the appellant.  It was noted his wife oversees his 
financial affairs to a modest degree.  Their marital 
relationship was described as "tenuous."  

In August 2003, the appellant submitted a VA Form 21-4170, 
Statement of Marital Relationship.  The appellant indicated 
she has continuously lived with the Veteran and always used 
his last name from 1983 to 2003.  She noted the Veteran had 
been previously married to another woman.  She also added in 
a separate August 2003 statement that she did not want to 
divorce the Veteran in 1992, but that he divorced her so he 
could receive more government benefits.  

In August 2003 and November 2004, the appellant submitted a 
total of four VA Forms 21-4171, Supporting Statements 
Regarding Marriage.  These forms indicate that the Veteran 
and appellant were known as husband and wife.  They referred 
to each other as "my wife" or "my husband."  These 
statements were from individuals who knew the Veteran and 
appellant.  However, it appears by the handwriting that only 
one to two people filled out the four forms, with the 
purported signatures of the four individuals at the bottom.  
In addition, one of the individuals listed on the form, J. 
[redacted] provided a contradictory August 2004 Affidavit which 
actually indicated the Veteran was single, not married.  As 
such, these statements are entitled to very little probative 
value, as at least one was clearly falsified.   

In an October 2004 statement, the appellant stated that she 
has lived with the Veteran from 1983 to 2003.  However, she 
admitted that in 1992 they divorced so the Veteran could draw 
more Social Security.  She contends that despite the divorce, 
they lived together as man and wife until he died.  She 
cooked and took care of him.  

On her May 2005 substantive appeal, the appellant provided a 
statement that was curiously different in tone than her 
previous statements.  She asserted the Veteran was violent, 
but she admitted she still slept with him.  She only divorced 
him because she says she feared for her life, yet she still 
lived with him.  

The evidence against the appellant's claim is as follows:

An October 1983 Marriage Certificate verifies the Veteran and 
appellant were married at that time.  But a February 1992 
Judgment of Divorce and February 1992 Certificate of Divorce 
related that the Veteran and appellant were officially 
divorced in February 1992.  The Judgment of Divorce lists 
incompatibility of temperament and irretrievable breakdown of 
the marriage as the reasons for the divorce.  

An April 1992 VA psychiatric treatment record indicates the 
Veteran is "divorced."

In April 1992, the Veteran submitted a VA Form 21-527 (Income 
and Net Worth Statement) noting that he was "divorced."

A February 1995 VA psychiatric examination states the Veteran 
has been "divorced" twice.  Only his daughter accompanied 
him to the examination.  

In September 1995 the Veteran submitted a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, relating 
that the Veteran is "not married."   

In October 1995 the Veteran's daughter, [redacted] inquired 
about the Veteran being rated incompetent.  The appellant is 
not mentioned in this letter.

In November 1995, the Veteran submitted cancelled checks for 
medical expenses.  Importantly, the Veteran's name was the 
only name on the checks for his Farmers & Merchants Bank 
account.
  
In January 1996 a VA field interview was conducted at the 
Veteran and appellant's home.  The appellant was referred to 
as the Veteran's "friend."  The Veteran spends most nights 
living in the home with the appellant.  Notably, both of them 
claimed to the examiner that they were just "friends."  
Ultimately, the examiner concluded it was difficult to 
ascertain their specific relationship.  However, it was also 
noted the Veteran had no dependants. 

In June 1996, the Veteran submitted a VA Form 21-0516, 
Improved Pension Eligibility Verification Report, relating 
that the Veteran is "not married."   The Veteran did not 
list any of the appellant's income or assets on this report.  

In April 1997 the Veteran submitted a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, relating 
that the Veteran is "not married" and is "divorced."     

In May 1997 a VA field interview was conducted at the Veteran 
and appellant's home.  The Veteran indicated he paid the 
utilities since he lived with the appellant.  The Veteran did 
not assist with room and board.  The precise nature of their 
relationship was not known.  The Veteran was described as 
"divorced" and his "next of kin" were his children, not 
the appellant.   

An October 1998 Warranty Deed provides that the Veteran is 
listed as "a single man."  

The Veteran's most recent June 2000 Last Will and Testament 
refers to the appellant by her former husband's last name.  

In a 2002 Federal Tax Return, the Veteran's filing status was 
listed as "single."

At a February 2002 VA psychiatric examination, the Veteran 
indicated he has been married three times, twice to the same 
lady.  He divorced four to five years before but currently 
lives with his "ex-wife."  It was noted the Veteran had 
trouble with his memory.  He denied having anyone help him 
with his money.  

On a July 2003 bank account statement, only the Veteran and 
his daughter, [redacted] are listed as account holders.  

The Veteran's July 2003 Death Certificate lists the Veteran's 
marital status as "divorced."  

The Veteran's daughter [redacted] submitted a September 2003 
statement advising that the Veteran and the appellant had 
separate bedrooms, separate bank accounts, separate vehicle 
ownership, paid separate bills, and owned no property 
together.  The appellant uses her former husband's name 
"[redacted]."  The appellant is currently drawing Social 
Security payments under her former husband's name for the 
past 10 years.  

A September 2003 statement from the Social Security 
Administration indicates the Veteran received benefits from 
his former wife beginning in February 1992.  

On her January 2004 claim for death benefits, the appellant 
signed her last name as her former husband's, not the 
Veteran's.  

In an August 2004 Affidavit, [redacted] stated that although 
she heard the appellant state she was married to the Veteran, 
she never heard the Veteran state he was married to the 
appellant.  

In an August 2004 Affidavit, the Veteran's cousin provided a 
statement indicating that the Veteran was "single" and only 
shared a residence with the appellant as a boarder.  

In an August 2004 Affidavit, [redacted] provided that the 
Veteran was a "single" man who shared a residence with the 
appellant.  

In an August 2004 Affidavit, [redacted], the Veteran's 
attorney since 1999, stated that the Veteran told him he was 
"divorced" from the appellant, but that he stayed in a 
house with her.  They had separate bedrooms.  The Veteran 
stated to him that he did not discuss his business with the 
appellant.  The attorney opined that they were not living as 
husband and wife, and the Veteran was "single."  The 
Veteran never referred to the appellant as his wife.  

In a September 2004 Report of Contact, the appellant stated 
she wanted the Veteran to leave her home because he was 
threatening towards her, but he never did.  She admitted they 
did not share assets.  Curiously, she stated she could not 
identify an individual who submitted a VA Form 21-4171 on her 
behalf.  

In a September 2004 statement, the Veteran's daughter, B. 
[redacted] indicated the Veteran and appellant bought and shared 
nothing together.  He stated he was a "single" man.  The 
appellant drew Social Security income off her previous 
deceased husband.  

The Board has considered all of the above evidence but does 
not find that such evidence substantiates a common law 
marriage between the Veteran and the appellant, for purposes 
of Alabama law.  38 C.F.R. § 3.1(j).  The evidence against 
the existence of a common law marriage outweighs the evidence 
in support of it.  Under Alabama law, the evidence does not 
clearly and convincingly establish that the parties entered 
into a common law marriage after their marriage was 
terminated by divorce in February 1992.  See Reynolds, supra.  
As such, the appellant cannot be recognized as the Veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.350(a).  

In this regard, the Board notes that there was no indication 
of an agreement or mutual consent to enter into the marriage 
relationship.  The majority of the evidence submitted 
indicates the appellant and the Veteran did not hold 
themselves out to the community as husband and wife after 
their divorce in February 1992.  During his lifetime, the 
Veteran provided many statements suggesting that he was 
divorced or single.  The majority of his statements indicate 
he was not married.  In fact, on many occasions he reported 
he was divorced.  The Veteran's Death Certificate lists him 
as being divorced.  In reviewing the record the Board noted 
that at no time between the date of the divorce and his death 
did the Veteran apply for or request additional VA 
compensation for a spouse.  The Board acknowledges the 
evidence does confirm that they maintained a relationship, 
cohabited in the same dwelling from 1992 until the Veteran's 
death, and that the appellant was on his life insurance 
policy.  But overall, there was no mutual assumption openly 
of marital duties and obligations.  There is insufficient 
evidence that the Veteran assumed any responsibilities or 
obligations on the appellant's behalf, or vice versa.  
Cohabitation alone does not establish a present intent to be 
married.  The majority of the facts in this case are 
inconsistent with a finding the appellant had an agreement or 
mutual understanding with the Veteran to enter into a 
marriage relationship following their divorce in February 
1992.  The Veteran was never paid for the appellant as his 
dependent.  He filed his Federal Income Tax as a single male.  
The appellant was not listed on his bank account or warranty 
deed.  

The evidence, as a whole, also demonstrates there was no 
public recognition of the existence of the marriage.  Some 
public recognition of the marriage is necessary as evidence 
of its existence.  The protection of the parties and their 
children, and considerations of public policy, require this 
public recognition; and it may be made in any way which can 
be seen and known by men, such as living together as man and 
wife, treating each other and speaking of each other in the 
presence of third parties as being in that relation, and 
declaring the relation in documents executed by them while 
living together, such as deeds, wills, and other formal 
instruments.  From such recognition the reputation of being 
married will obtain among friends, associates, and 
acquaintances, which is of itself evidence of a persuasive 
character. See generally Gilbreath v. Lewis, 7 So.2d 485 
(Ala. 1942).  It therefore follows that the Veteran and the 
appellant did not enter into a common law marriage at any 
time following their divorce.

Moreover, as to credibility, some of the statements submitted 
by the appellant are simply not credible.  The handwriting in 
the two November 2004 VA Forms 21-4171 and the handwriting in 
the two August 2003 VA Forms 21-4171, respectively, appear 
similar.  In at least one instance an individual, [redacted], 
provided inconsistent contradictory statements.  It appears 
the statement submitted in his name by the appellant was 
falsified.  The apparent falsifying of at least one statement 
provides strong evidence against her overall credibility and 
her claim.  And as noted above, her personal interest may 
affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

Under 38 C.F.R. § 3.205(b), evidence meeting the requirement 
set forth in 38 C.F.R. § 3.205(a)(6) is dispositive of the 
question of whether a valid common law marriage has been 
established only where there is no conflicting information. 
But here, there is a considerable amount of conflicting 
information as to whether any of the requisites for a valid 
common law marriage in the State of Alabama have been 
satisfied.  

Accordingly, after weighing all of the evidence of record, 
the Board concludes the appellant has not established by 
clear and convincing evidence that she and the Veteran had a 
common law marriage under Alabama law after their divorce in 
1992.  See Reynolds, supra.  As such, the preponderance of 
the evidence demonstrates that the appellant cannot be 
recognized as the surviving spouse of the Veteran for 
purposes of VA benefits, and her appeal must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of VA death benefits is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


